 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELLE CONCEPCION,                        Case No. 1:18-cv-01743-JLT (PC)

12                       Plaintiff,               ORDER FOR PLAINTIFF TO SHOW CAUSE
                                                  WHY THIS ACTION SHOULD NOT BE
13            v.                                  DISMISSED WITHOUT PREJUDICE FOR
                                                  FAILING TO EXHAUST ADMINISTRATIVE
14    CALIFORNIA DEPARTMENT OF                    REMEDIES
      CORRECTIONS AND
15    REHABILITATION, et al.,                     (Doc. 1)

16                       Defendants.              21-DAY DEADLINE

17

18          Plaintiff, a state prisoner, filed this civil rights action pursuant to 42 U.S.C. § 1983. The
19   Prison Litigation Reform Act of 1995 provides that, “[n]o action shall be brought with respect to
20   prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in
21   any jail, prison, or other correctional facility until such administrative remedies as are available
22   are exhausted.” 42 U.S.C. § 1997e(a). Prisoners are required to exhaust the available
23   administrative remedies prior to filing suit. Jones v. Bock, 549 U.S. 199, 211 (2007); McKinney
24   v. Carey, 311 F.3d 1198, 1199-1201 (9th Cir. 2002). Exhaustion is required regardless of the
25   relief sought by the prisoner and regardless of the relief offered by the process, Booth v. Churner,
26   532 U.S. 731, 741 (2001), and applies to all suits relating to prison life, Porter v. Nussle, 435 U.S.
27   516 (2002).
28


                                                       1
 1          Plaintiff’s allegations pertain to his efforts to obtain sex reassignment surgery (“SRS”). In
 2   the Complaint, Plaintiff checked the line to indicate that the process is completed and for his
 3   explanation of what happened at each level, Plaintiff wrote:
 4          “The final decision is the last step in the review process for SRS requests. No
            further actions are necessary nor is further exhaustion of internal appeals
 5          processes required as a condition to legal action by the patient” supplement to
 6          CCHCS/DHCS Care Guide: Gender Dysphoria May 24, 2016 version.

 7   (Doc. 1, p. 2.) However, in the preceding line, Plaintiff indicated that he did not file an appeal or

 8   grievance concerning all of the facts alleged. (Id.) Plaintiff likewise fails to allege facts upon

 9   which to find that he has complied with all requirements of the review process for SRS requests

10   referred to in his explanation.

11          Further, the California Department of Corrections and Rehabilitation has a generally

12   available administrative grievance system for prisoners to appeal any departmental decision,

13   action, condition, or policy having an adverse effect on prisoners welfare, Cal. Code Regs., tit. 15,

14   § 3084, et seq. There is also a grievance system to address health care grievances/appeals. 15

15   CCR § 3087, et seq. Compliance with section 1997e(a) requires California state prisoners to use

16   CDCR’s grievance processes to exhaust their claims before filing suit. Woodford v. Ngo, 548

17   U.S. 81, 85-86 (2006); Sapp v. Kimbrell, 623 F.3d 813, 818 (9th Cir. 2010). Plaintiff does not

18   state any legal basis for the Court to find that “the review process for SRS requests” takes

19   precedence over the health care grievance process provided for in § 3087, et seq. and the Court

20   finds none. Nor does Plaintiff show compliance with § 3087, et seq. Thus, it appears Plaintiff

21   filed suit prematurely without first exhausting available administrative remedies in violation of

22   section 1997e(a). Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir. 2003) (“A prisoner’s

23   concession to nonexhaustion is a valid ground for dismissal. . . .”).

24   ///

25   ///

26   ///

27   ///

28   ///


                                                       2
 1          Accordingly, within 21 days, Plaintiff SHALL show cause in writing why this action
 2   should not be dismissed, without prejudice, for his failure to exhaust administrative remedies
 3   prior to filing suit. Plaintiff is warned that failure to timely respond to this order will result
 4   in dismissal of this action for Plaintiff's failure to obey a court order.
 5

 6   IT IS SO ORDERED.
 7
        Dated:     January 4, 2019                             /s/ Jennifer L. Thurston
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                      3
